Exhibit 10.3
EXECUTION VERSION




EXTENSION AGREEMENT

FIFTH THIRD BANK



May 29, 2018
Encore Capital Group, Inc.
3111 Camino Del Rio North
Suite 103
San Diego, California 92108
Attention:    Chief Financial Officer
Re: Extension Agreement
Ladies and Gentlemen:
Reference is hereby made to that certain Third Amended and Restated Credit
Agreement, dated as of December 20, 2016 (as amended by that certain Incremental
Term Loan and Extension Agreement, dated as of March 2, 2017, that certain
Incremental Facility Agreement, dated as of March 29, 2017, that certain
Amendment No. 1 to Third Amended and Restated Credit Agreement, dated as of June
13, 2017, that certain Amendment No. 2 to Third Amended and Restated Credit
Agreement, dated as of June 29, 2017, that certain Incremental Facility
Agreement, dated as of August 15, 2017, that certain Incremental Facility
Agreement, dated as of September 26, 2017, that certain Incremental Facility
Agreement, dated as of January 22, 2018, that certain Incremental Facility
Agreement, dated as of March 21, 2018, and as may be further amended, restated,
modified, supplemented, extended or replaced from time to time, the “Credit
Agreement”), by and among Encore Capital Group, Inc. (“Borrower”), the several
banks and other financial institutions and lenders from time to time party
thereto (the “Lenders”), SunTrust Bank, as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent, issuing bank and
swingline lender. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings set forth in the Credit Agreement. This
Extension Agreement (this “Agreement”) (i) is an amendment to the Credit
Agreement for purposes of effecting an Extension, and the Credit Agreement is
hereby amended in accordance with the terms and conditions herein and (ii) shall
be deemed to be a “Loan Document” under the Credit Agreement.
At the request of the Borrower, Fifth Third Bank (the “Extending Lender”) hereby
agrees to extend (a) the maturity date of 100% of the Term Loan A-2 held by the
Extending Lender on the date hereof (the “Extended Term Loan A-2”) to the Term
Loan A-3 Maturity Date and (b) the termination date of 100% of the Revolving
Commitments held by the Extending Lender on the date hereof (the “Extended
Revolving Commitments) to the Revolving Commitment Termination Date. As of the
date hereof, after giving effect to the extension of the maturity date and
termination date of the Extended Term Loan A-2 and Extended Revolving
Commitments, respectively, by the Extending Lender (the “Extension”), the
aggregate principal amount of the Extending Lender’s Term Loan A-3 and Revolving
Commitment are as set forth on Annex I. Each of the parties to this Agreement
hereby agrees that (i) as of the date hereof the Extended Term Loan A-2 shall be
and become, and shall hereafter constitute, a “Term Loan A-3” for all purposes
of the Credit Agreement




LEGAL02/38097728v5

--------------------------------------------------------------------------------




and the other applicable Loan Documents and (ii) the Extended Term Loan A-2
shall have and be subject to all of the terms, conditions and provisions
applicable to a Term Loan A-3.
In order to effect the Extension as contemplated hereby, each party hereto
acting pursuant to Section 2.25(c) of the Credit Agreement, hereby agrees that
the Credit Agreement is hereby amended as follows:
(a)Section 2.9(f) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“The Borrower unconditionally promises to pay to the Administrative Agent for
the account of the Non-Extending Lenders holding the Term Loan A-2, on each of
June 29, 2018, September 28, 2018 and December 28, 2018, a principal amount
equal to $12,946,428.60 multiplied by (i) 2.5%; provided, that, to the extent
not previously paid, the aggregate unpaid principal balance of the Term Loan A-2
shall be due and payable on the Term Loan A-2 Maturity Date. Payments under this
clause (f) shall be made to each Non-Extending Lender holding a Term Loan A-2
based on such Non-Extending Lender’s Pro Rata Share thereof and all such
payments shall be adjusted from time to time to account for optional and
mandatory prepayments made hereunder.”
(b)Section 2.9(g) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“The Borrower unconditionally promises to pay to the Administrative Agent for
the account of the Lenders holding the Term Loan A-3, on the last Business Day
of each of March, June, September and December commencing on June 29, 2018, a
principal amount equal to $203,831,455.21 multiplied by (A) 1.25%, for the first
three (3) such quarterly installments, (B) 1.875%, for the next eight (8)
quarterly installments thereafter and (C) 2.5%, for the next four (4) quarterly
installments thereafter; provided, that, to the extent not previously paid, the
aggregate unpaid principal balance of the Term Loan A-3 shall be due and payable
on the Term Loan A-3 Maturity Date. Payments under this clause (g) shall be made
to each Lender holding a Term Loan A-3 based on such Lender’s Pro Rata Share
thereof and all such payments shall be adjusted from time to time to account for
optional and mandatory prepayments made hereunder.”
Upon the date of (i) the execution of a counterpart of this Agreement by the
Extending Lender, the Administrative Agent, the Borrower and each Guarantor,
(ii) the delivery to the Administrative Agent of a fully executed counterpart
(including by way of facsimile or other form of electronic transmission
permitted under the Credit Agreement) hereof, (iii) payment of any extension fee
to the Extending Lender as may be agreed between Borrower and Extending Lender,
and (iv) the satisfaction (or waiver in writing) of any other conditions
precedent set forth in Section 5 of Annex II hereto (such date, the “Agreement
Effective Date”) the extension of the maturity date and termination date of the
Extended Term Loan A-2 and Extended Revolving Commitments, respectively,
contemplated hereby shall each become effective. As of the Agreement Effective
Date, and after giving effect to the transactions contemplated by this
Agreement, the aggregate outstanding principal amount of the Term Loans and/or
the Revolving Commitments held by each of the Lenders are set forth on Annex III
and Annex IV respectively.




2
LEGAL02/38097728v5

--------------------------------------------------------------------------------




Each of the Borrower and each Guarantor acknowledges, confirms and agrees that
(i) it shall be liable for all Obligations with respect to the Extended Term
Loan A-2 and Extended Revolving Commitments that are extended hereunder, (ii)
all such Obligations (including the Extended Term Loan A-2 and Extended
Revolving Commitments) shall constitute (and be included in the definition of)
“Secured Obligations” under the Credit Agreement and be entitled to the benefits
of the respective Collateral Documents and the Guaranty Agreement as, and to the
extent, provided in the Credit Agreement and in such other Loan Documents, (iii)
all of their respective Obligations, including their payment, performance and
observance obligations and liabilities (whether contingent or otherwise) are,
and shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects and (iv) the pledge and security interest in the
Collateral granted by each such Person pursuant to the Collateral Documents to
which it is a party continues in full force and effect to secure the
Obligations.
Each of the parties hereto acknowledges and agrees that, except as herein
expressly amended, all terms, covenants and provisions of the Credit Agreement
and each other Loan Document are and shall remain in full force and effect and
all references in any Loan Document to the “Credit Agreement” shall henceforth
refer to the Credit Agreement as amended hereby. Each of the parties hereto
further acknowledges and agrees that the amendments set forth in this Agreement
shall be deemed to have prospective application only. Nothing herein or in any
of the transactions contemplated hereby (including, without limitation, the
Extension contemplated hereby) is intended, or shall be construed, to constitute
a novation or an accord and satisfaction of any of the Obligations of the
Borrower under the Credit Agreement or the other Loan Documents or to modify,
affect or impair the perfection, priority or continuation of the security
interests in, security titles to or other Liens on any Collateral for the
Obligations.
The Borrower may accept this Agreement by signing the enclosed copies in the
space provided below, and returning one copy of same to the Extending Lender and
one copy to the Administrative Agent before the close of business on May 31,
2018. If the Borrower does not so accept this Agreement by such time, the
obligations of the Extension contemplated by this Agreement shall be deemed
canceled and of no force or effect.
After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile
transmission) by the parties hereto, this Agreement may only be changed,
modified or varied by written instrument in accordance with the requirements for
the modification of Loan Documents pursuant to Section 10.2 of the Credit
Agreement.
THIS AGREEMENT AND THE OBLIGATIONS HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES (BUT, IN ANY EVENT, GIVING EFFECT TO SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
[Signature Pages Follow]






3
LEGAL02/38097728v5

--------------------------------------------------------------------------------





Very truly yours,


FIFTH THIRD BANK
By: /s/ Peter Samboul____________________
Name: Peter Samboul
Title: Director






Signature Page to
Extension Agreement (Fifth Third Bank)

--------------------------------------------------------------------------------





Agreed and Accepted as of the date first written above:


SUNTRUST BANK, as Administrative Agent,
Issuing Bank and Swingline Lender
By: /s/ Andrew Johnson            
Name: Andrew Johnson
Title: Director






Signature Page to
Extension Agreement (Fifth Third Bank)

--------------------------------------------------------------------------------





Agreed and Accepted as of the date first written above:
ENCORE CAPITAL GROUP, INC.
By: /s/ Jonathan Clark    
Name: Jonathan Clark            
Title: EVP and Chief Financial Officer    


Signature Page to
Extension Agreement (Fifth Third Bank)

--------------------------------------------------------------------------------





Each Guarantor acknowledges and agrees to each the foregoing provisions of this
Extension Agreement and the Obligations incurred related thereto.


MIDLAND CREDIT MANAGEMENT, INC.
MIDLAND FUNDING LLC
MIDLAND PORTFOLIO SERVICES, INC.
MIDLAND FUNDING NCC-2 CORPORATION
MIDLAND INTERNATIONAL LLC
MRC RECEIVABLES CORPORATION
ASSET ACCEPTANCE CAPITAL CORP.
ASSET ACCEPTANCE, LLC
ATLANTIC CREDIT & FINANCE, INC.




By: /s/ Jonathan Clark            
Name: Jonathan Clark
Title: Treasurer




MIDLAND INDIA LLC




By: /s/ Ashish Masih            
Name: Ashish Masih
Title: President




ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT, LLC
ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT III, LLC






By: /s/ Greg Call                
Name: Greg Call
Title: Secretary


Signature Page to
Extension Agreement (Fifth Third Bank)

--------------------------------------------------------------------------------





ANNEX I


EXTENDED TERM LOAN A-2:


Lender
Total Term Loan A-3 as of the Agreement Effective Date
Fifth Third Bank


$6,250,886.64







EXTENDED REVOLVING COMMITMENT

Lender
Revolving Commitment Amount as of the Agreement Effective Date
Fifth Third Bank


$51,070,190.48









Annex I
LEGAL02/38097728v5

--------------------------------------------------------------------------------





ANNEX II
TERMS AND CONDITIONS FOR
EXTENSION AGREEMENT
1. Name of Borrower: Encore Capital Group, Inc., a Delaware corporation.
2. Date upon which the Extension is to become effective:    May 29, 2018.
3. Date upon which the Extended Term Loan A-2 matures: the Term Loan A-3
Maturity Date.
4. Date upon which the Extended Revolving Commitments of the Extending Lender
Terminates: the Revolving Commitment Termination Date.
4. Applicable Margin: Identical to the “Applicable Margin” as defined in the
Credit Agreement.
5. Other Conditions Precedent:    No Default or Event of Default has occurred
and is continuing or will result from the Extension as contemplated by the
Extension Agreement.




Annex II
LEGAL02/38097728v5

--------------------------------------------------------------------------------






ANNEX III


TERM LOAN AMOUNTS, ADDITIONAL TERM LOAN A-3 COMMITMENT AMOUNTS AND INCREMENTAL
OR EXTENDED TERM LOAN A-3 AMOUNTS OF INCREASING LENDERS, EXTENDING LENDERS AND
NON-EXTENDING LENDERS


Extending Lenders (including any Incremental Lender joining after the Closing
Date):


Lender
Aggregate Amount of Term Loan A-2 of Existing Lender Converted to Term Loan A-3
on the Closing Date
Additional Term Loan A-3 Commitment of Increasing Lenders as of the Closing Date
Incremental or Extended Term Loan A-3 made or Extended after the Closing Date
Total Term Loan A-3 as of the Agreement Effective Date
SunTrust Bank


$12,690,361.06




$2,331,019.21


 


$14,089,703.83


Bank of America
13,469,866.33


1,551,513.94


 
14,089,703.83


ING Capital
7,533,482.17


142,787.76


 
7,200,161.91


MUFG Union Bank, NA
2,260,044.66


2,337,004.18


 
4,311,924.44


Citibank, NA
5,273,437.52


 
 
4,946,361.21


California Bank and Trust
6,428,571.75


 
 
6,029,850.14


Flagstar Bank
 
25,000,000.00


 
23,449,416.06


Bank Leumi USA
3,570,870.47


661,272.39


 
3,969,651.13


Northwest Bank
4,656,250.00


343,750.00


 
4,689,883.22


Umpqua Bank
 
 
12,578,124.98


12,288,796.82


Cathay Bank
 
 
1,752,232.15


1,643,552.82


Woodforest National Bank
 
 
5,000,000.00


4,689,883.22


DNB Capital, LLC
 
 
25,000,000.00


24,050,683.15


Regions Bank
 
 
50,000,000.00


48,101,366.28


Banc of California
 
 
15,000,000.00


14,805,863.71


Fifth Third Bank
 
 
6,250,866.64


6,250,866.64


Total


$55,882,883.96




$32,367,347.48




$115,581,223.77




$194,607,668.41







Non-Extending Lenders:  


Lender
Term Loan A-2 as of the Agreement Effective Date
Raymond James Bank, N.A.


$6,562,500.01


Chang Hwa
1,250,000.03


Manufacturers Bank
1,250,000.00


Total


$9,062,500.04 











Annex III
LEGAL02/38097728v5

--------------------------------------------------------------------------------






ANNEX IV


REVOLVING COMMITMENT AMOUNTS OF NEW LENDER,
INCREASING LENDERS, EXTENDING LENDERS AND NON-EXTENDING LENDERS


New Lender:

Lender
Revolving Commitment Amount as of the Agreement Effective Date
Umpqua Bank


$41,041,666.67





Incremental Lenders:


Lender
Revolving Commitment Amount as of the Agreement Effective Date
Woodforest National Bank


$20,000,000


Regions Bank


$25,000,000





Extending Lenders:

Lender
2021 Revolving Commitment Amount as of the Agreement Effective Date
SunTrust Bank


$83,278,619.73


Bank of America
83,278,619.73


ING Capital
67,323,730.07


Credit Suisse AG Cayman Island
50,000,000.00


Union Bank, NA
45,402,951.16


Citibank NA
43,749,999.98


Morgan Stanley Bank NA
40,625,000.00


California Bank and Trust
32,380,952.00


Flagstar Bank
5,000,000.00


PrivateBank and Trust Co.
25,000,000.00


UBS AG
20,000,000.00


Bank Leumi
10,767,857.14


CTBC Bank Corp
10,000,000.00


Opus Bank
10,000,000.00


Cathay Bank
13,164,285.70


Fifth Third Bank
51,070,190.48


TOTAL (New, Incremental and Extending)


$677,083,872.66





Non-Extending Lenders:




Annex IV
LEGAL02/38097728v5

--------------------------------------------------------------------------------





Lender
Revolving Commitment Amount as of the Agreement Effective Date
2019 Lenders
 
 
 
Citizens Bank, NA
35,000,000.00


Raymond James Bank, N.A.
20,000,000.00


Chang Hwa
19,345,238.10


Barclays Bank PLC
20,000,000.00


Western Alliance Bank
15,000,000.00


Manufacturers Bank
8,214,285.70


Total 2019 Lenders


$117,559,523.80







Annex IV
LEGAL02/38097728v5